1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and FIDELITY
     NATIONAL TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     WELLS FARGO BANK, N.A.,                          Case No.: 2:20-CV-02155-RFB-BNW
19                            Plaintiff,                STIPULATION AND ORDER TO
                                                        EXTEND TIME TO TIME TO REPLY
20                    vs.                               IN SUPPORT OF MOTIONS TO
                                                        DISMISS (ECF Nos. 20, 21)
21     FIDELITY NATIONAL TITLE GROUP,
       INC. et al.,                                    FIRST REQUEST
22
                              Defendants.
23

24
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”) and Fidelity
25
     National Title Insurance Company (“Fidelity”) (collectively, “Defendants”) and plaintiff Wells
26
     Fargo Bank, N.A. (“Wells Fargo”), by and through their respective attorneys of record, which
27
     hereby agree and stipulate as follows:
28

                                           1
     STIPULATION AND ORDER EXTENDING TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           1.      On November 23, 2020, Wells Fargo filed its complaint in the Eighth Judicial
2    District Court for the State of Nevada;
3           2.      On November 23, 2020, Fidelity removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.      On January 25, 2021, FNTG and Fidelity moved to dismiss Wells Fargo’s
6    complaint. (ECF Nos. 20, 21);
7           4.      On May 10, 2021, Wells Fargo filed its opposition to FNTG’s motion to dismiss
8    (ECF No. 40) and Fidelity’s motion to dismiss (ECF No. 41) Wells Fargo also filed a
9    countermotion for partial summary judgment in response to Fidelity’s motion to dismiss. (ECF
10   No. 42);
11          5.      Defendants’ respective replies supporting their motions to dismiss are due on May
12   17, 2021, while Fidelity’s response to Wells Fargo’s countermotion for partial summary judgment
13   is due on May 31, 2021;
14          6.      Counsel for Defendants are requesting a two-week extension of their deadline to
15   file their respective replies supporting their motions to dismiss, through and including May 31,
16   2021, (such that FNTG’s reply, Fidelity’s reply, and Fidelity’s opposition to the countermotion
17   are all due on May 31, 2021) to afford Defendants’ counsel additional time to review and respond
18   to Wells Fargo’s various oppositions.
19          7.      Counsel for Wells Fargo does not oppose the requested extension;
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                           2
     STIPULATION AND ORDER EXTENDING TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           8.      This is the first request for an extension made by counsel for Defendants, which is
2    made in good faith and not for the purposes of delay.
3           IT IS SO STIPULATED that Defendants deadline to file their respective replies to their
4    motions to dismiss are hereby extended through and including May 31, 2021.
5    Dated: May 13, 2021                           SINCLAIR BRAUN LLP
6

7                                                  By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
8                                                        Attorneys for Defendants
                                                         FIDELITY NATIONAL TITLE GROUP,
9                                                        INC. and FIDELITY NATIONAL TITLE
                                                         INSURANCE COMPANY
10
     Dated: May 13, 2021                           WRIGHT, FINLAY & ZAK, LLP
11

12
                                                   By:    /s/-Lindsay D. Robbins
13
                                                         LINDSAY D. ROBBINS
                                                         Attorneys for Plaintiff
14
                                                         WELLS FARGO BANK, N.A.
15
     IT IS SO ORDERED.
16
                        18th day of _____________,
            Dated this _____            May        2021.
17
                                                  __________________________________________
18                                                RICHARD F. BOULWARE
                                                  UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                           3
     STIPULATION AND ORDER EXTENDING TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
